OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                        P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

               OFFICIAL BUSINESS
                                 &fc
               STATE OF TEXAS •m
                                                                                 =» PtTNEV BOWES
               PENALTY FOR ,
               PRIVATE USE                   <n
                                                                 02 im            $ 00.26s
  12/17/2014                                                     0004279596        DEC18 2014

  GARRETT, RODNEY             Tr. ct.    No.^oflRro8T2=Sk MAIUEO FROM Zffffij^WjgJ.^
  This is to advise that the Court hSs^denied without written order motion for leave to
  file the original application for writ ofim'andamus'-'
                                              MPLJtr0 SS.^TlAbel Acosta. Clerk
                                  R(
                                  BE                                           827062
                                  20C      COMAL
                                  SAt      3T0NLQ,, TX 78207
                                              uRN.
                                                      To
                                                  =Tfe

                                     !^W»°&W9«
r-43B   -7Q207
                                                  -te^i*Ai(Wfji'H.iiKi|.